OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: June 30 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Cullen Value Fund Schedule of Investments9/30/11 (unaudited) Shares Value COMMON STOCKS - 97.1 % Energy - 10.7 % Integrated Oil & Gas - 10.7 % ConocoPhillips, Inc. (b) $ Gazprom(A.D.R.) * Petrochina Co., Ltd. (A.D.R.) * (b) Petroleo Brasileiro SA $ Total Energy $ Materials - 2.5 % Diversified Metals & Mining - 1.7 % Anglo American Plc (b) $ Fertilizers & Agricultural Chemicals - 0.8 % The Mosaic Co. * $ Total Materials $ Capital Goods - 14.4 % Aerospace & Defense - 8.1 % Boeing Co. $ ITT Corp. United Technologies Corp. $ Heavy Electrical Equipment - 3.3 % ABB, Ltd. $ Alstom SA $ Industrial Conglomerates - 3.0 % 3M Co. (b) $ Total Capital Goods $ Transportation - 3.1 % Railroads - 3.1 % Canadian National Railway Co. $ Canadian Pacific Railway, Ltd. (b) $ Total Transportation $ Automobiles & Components - 1.2 % Auto Parts & Equipment - 1.2 % BorgWarner, Inc. * (b) $ Total Automobiles & Components $ Media - 3.1 % Movies & Entertainment - 3.1 % The Walt Disney Co. $ Total Media $ Food, Beverage & Tobacco - 12.8 % Agricultural Products - 2.3 % Archer Daniels Midland Co. $ Bunge, Ltd. (b) $ Packaged Foods & Meats - 10.5 % Kraft Foods, Inc. $ Nestle SA (A.D.R.) * (b) Unilever NV (b) $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.8 % Household Products - 3.8 % Kimberly-Clark Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 3.5 % Health Care Equipment - 3.5 % Covidien, Ltd. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 13.8 % Pharmaceuticals - 13.8 % Abbott Laboratories, Inc. $ Bayer AG (A.D.R.) Bristol-Myers Squibb Co. Johnson & Johnson Co. Teva Pharmaceutical Industries, Ltd. $ Total Pharmaceuticals & Biotechnology $ Diversified Financials - 5.4 % Diversified Financeial Services - 4.5 % Bank of America Corp. $ Citigroup, Inc. J.P. Morgan Chase & Co. $ Investment Banking & Brokerage - 0.9 % Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 3.9 % Property & Casualty Insurance - 3.9 % Chubb Corp. $ Total Insurance $ Software & Services - 5.1 % Data Processing & Outsourced Services - 1.7 % Computer Sciences Corp. * $ Systems Software - 3.4 % Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 4.9 % Computer Hardware - 1.4 % Hewlett-Packard Co. $ Technology Distributors - 3.5 % Arrow Electronics, Inc. * $ Avnet, Inc. * $ Total Technology Hardware & Equipment $ Telecommunication Services - 8.9 % Integrated Telecommunication Services - 5.7 % AT&T Corp. $ Verizon Communications, Inc. $ Wireless Telecommuni Cation Services - 3.2 % Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ TOTAL COMMON STOCKS Principal (Cost$4,248,608,445) $ Amount ($) TEMPORARY CASH INVESTMENTS - 7.0 % Repurchase Agreement - 2.2 % Barclays Plc, 0.03%, dated 9/30/11, repurchase price of $18,070,000 plus accrued interest on 10/3/11 collateralized by $18,431,400 Freddie Mac Giant, 5.0%, 9/1/41 $ Deutschebank, 0.01%, dated 9/30/11, repurchase price of $5,785,000 plus accrued interest on 10/3/11 collateralized by the following: $12,036,579 U.S. Treasury Strip, 0.0%, 2/15/25-11/15/40 $865,272 U.S. Treasury Notes, 1.375-1.5%, 2/15/13-7/31/16 $6,583,870 U.S. Treasury Bonds, 2.125-2.375%, 1/15/25-2/15/41 JPMorgan, Inc., 0.00%, dated 9/30/11, repurchase price of $19,070,000 plus accrued interest on 10/3/11 collateralized by $19,452,433 U.S. Treasury Notes 2.25%, 7/31/18 RBC Capital Markets Corp., 0.03%, dated 9/30/11, repurchase price of $19,070,000 plus accrued interest on 10/3/11 collateralized by $19,451,400 Federal National Mortgage Association (ARM), 3.278%, 4/1/41 TD Securities, Inc., 0.04%, dated 9/30/11, repurchase price of $20,070,000 plus accrued interest on 10/3/11 collateralized by $20,471,456 U.S. Treasury Notes, 1.375%, 5/15/13 Total Repurchase Agreements $ Securities Lending Collateral- 4.8 % (c) Certificates of Deposit: Bank of Montreal Chicago, 0.18%, 10/20/11 $ Bank of Montreal Chicago, 0.38%, 9/26/12 Bank of Nova Scotia, 0.32%, 6/11/12 Bank of Nova Scotia Houston, 0.54%, 6/11/12 Canadian Imperial Bank of Commerce NY, 0.21%, 10/3/11 Dnb Nor Bank ASA NY, 0.22%, 11/14/11 JPMorgan Chase Bank NA, 0.28%, 5/18/12 National Australia Bank NY, 0.27%, 10/19/11 National Australia Bank NY, 0.31%, 1/9/12 RaboBank nederland, 0.32%, 4/2/12 Royal Bank of Canada NY, 0.48%, 9/10/12 Skandinav Enskilda Bank NY, 0.33%, 11/9/11 Wachovia Corp., 0.38%, 10/15/11 Wachovia Corp., 0.48%, 3/1/12 Westpac Banking Corp., NY, 0.33%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.30%, 1/11/12 $ Chariot Funding LLC, 0.16%, 10/17/11 Chariot Funding LLC, 0.16%, 10/5/11 Chariot Funding LLC, 0.15%,10/19/11 Commonwealth Bank of Australia, 0.28%,12/15/11 Commonwealth Bank of Australia, 0.39%, 2/23/12 Falcon Asset Securitization Co., LLC, 0.16%, 10/13/11 Falcon Asset Securitization Co., LLC, 0.16%, 10/7/11 Federal Farm Credit, 0.18%, 8/20/12 General Electric Capital Corp., 0.37%, 4/10/12 General Electric Capital Corp., 0.42%, 7/27/12 General Eletric Capital Corp., 0.48%, 11/21/11 National Australia Funding Delaware, Inc., 0.19%, 10/3/11 Nestle Capital Corp., 0.19%, 12/20/11 Nordea NA, 0.28%, 1/9/12 Old Line Funding LLC, 0.17%, 10/5/11 Old Line Funding LLC, 0.17%, 10/7/11 Procter & Gamble, 0.14%, 11/3/11 Royal Bank of Canada, 0.30%, 4/30/12 Sanofi Aventis SA, 0.17%, 10/20/11 Straight-a Funding LLC, 0.19%, 12/9/2011 Svenska HandelsBanken, 0.38%, 6/29/12 Thunderbay Funding LLC, 0.17%, 10/12/11 Thunderbay Funding LLC, 0.18%, 10/5/2011 Thunderbay Funding LLC, 0.22%,12/13/11 Thunderbay Funding LLC, 0.22%,12/5/11 Variable Funding Capital Co., LLC, 0.19%, 10/19/11 Variable Funding Capital Co., LLC, 0.21%, 12/7/11 Wells Fargo & Co., 0.34%, 1/24/12 $ Tri-party Repurchase Agreements: Merrill Lynch, Inc., 0.04%, dated 9/30/11, repurchase price of $6,002,723 plus accrued interest on 10/3/11 collateralized by the following: $1,183,512 U.S. Treasury Bond, 5.0%, 5/15/37 $4,939,272 U.S. Treasury Note, 1.75%, 5/31/16 $ RBS Securities, Inc., 0.05%, dated 9/30/11, repurchase price of $24,070,437 plus accrued interest on 10/3/11 collateralized by $24,552,427 Federal Home Loan Mortgage Corp., 0.0%, 3/30/12-6/30/12 Barclays Capital Markets, 0.05%, dated 9/30/11, repurchase price of $2,401,089 plus accrued interest on 10/3/11 collateralized by $2,449,111 U.S. Treasury Notes, 3.125-3.625%, 2/15/21-5/15/21 Shares $ Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$301,639,425) $ TOTAL INVESTMENT IN SECURITIES - 104.2% (Cost$4,550,247,870) (a) $ OTHER ASSETS AND LIABILITIES - (4.2)% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At September 30, 2011, the net unrealized loss on investments based on cost for federal income tax purposes of $4,550,247,870 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss $ (b) At September 30, 2011, the following securities were out on loan: Shares Security Value 3M Co. $ Anglo American Plc BorgWarner, Inc. * Bunge, Ltd. Canadian Pacific Railway, Ltd. ConocoPhillips, Inc. Nestle SA (A.D.R.) * Petrochina Co., Ltd. (A.D.R.) * Unilever NV Total $ (c) Securities lending collateral is managed by Credit Suisse, New York Branch. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of September 30, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $- $- Temporary Cash Investments - - Money Market Mutual Funds - - Total $- ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust III By (Signature and Title)* /s/ John F. Cogan, Jr.
